J-S41013-19

                                   2019 PA Super 301


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    TIRRELL WILLIAMS                           :
                                               :
                       Appellant               :   No. 544 MDA 2019

              Appeal from the PCRA Order Entered March 28, 2019
     In the Court of Common Pleas of Lycoming County Criminal Division at
                        No(s): CP-41-CR-0002010-2012


BEFORE:      LAZARUS, J., MURRAY, J., and STRASSBURGER*, J.

OPINION BY LAZARUS, J.:                                FILED OCTOBER 08, 2019

        Tirrell Williams appeals pro se1 from the trial court’s order dismissing

his petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. After careful review, we affirm.

        In November 2012, Williams was charged with robbery, conspiracy,

theft by unlawful taking, and simple assault.          After a jury trial, he was

convicted of one count each of robbery2 (threatens/fear of immediate serious




____________________________________________


1The trial court granted court-appointed PCRA counsel’s petition to withdraw,
pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988) and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988), on October 6,
2017.

2   18 Pa.C.S.A. § 3701(a)(1)(ii) (first-degree felony).



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S41013-19


bodily injury), robbery (inflicts bodily injury),3 theft by unlawful taking,4 and

simple assault.5 The trial court set forth the following factual and procedural

history of this case as follows:

        On the night of January 5, 2012, Michael Stewart (Stewart) met
        Amy Baird (Baird) at a bar, where Stewart had two pitchers of
        beer and Baird had more than three drinks. After spending some
        time at the bar, Stewart and Baird went to Baird’s house. At the
        house, Baird told Stewart that she wanted marijuana, and Stewart
        gave Baird money to pay for marijuana. Baird used Stewart’s
        phone to order marijuana. An individual, who was not [Williams],
        came to Baird’s house and sold Baird a bag of drugs. About
        thirteen minutes later, Baird and Stewart realized that the bag
        contained a drug that was not marijuana. Baird again used
        Stewart’s phone to call the individual who had originally delivered
        the drugs. Baird asked the individual to come back to the house
        with marijuana. When the individual came back, he was with
        [Williams] and two other people. The individual, [Williams], and
        the two other people will be referred to as the group.

        Baird testified that she and [Williams] went to the upstairs of the
        house. A short time later, they returned downstairs, where they
        saw the three others in the group and Stewart in the kitchen.
        Baird testified that she again went upstairs, this time alone. Baird
        testified that while she was upstairs, she heard a commotion
        downstairs. Therefore, she went downstairs, where she saw the
        group stomping and punching Stewart, while he was on the
        kitchen floor. As mentioned above, the group included [Williams].

        Stewart testified that the group surrounded him while he was in
        the kitchen cleaning up hot oil. He testified that while he was
        talking with one member of the group, another member would
        start talking to him. Stewart testified that he was talking to
        [Williams] when he heard another member of the group say, “Yo
        partner, let me talk to you.” Stewart testified that he turned to
        talk to the member who made the “partner” comment and was
____________________________________________


3   18 Pa.C.S.A. § 3701(a)(1)(iv) (second-degree felony).

4   18 Pa.C.S.A. § 3921(a).

5   18 Pa.C.S.A. § 2701(a)(1).
                                           -2-
J-S41013-19


     then struck in the back of the head by [Williams]. Stewart
     testified that the group beat him and punched him. One member
     of the group hit him in the head with a glass bottle, which caused
     him to fall to the floor. Stewart testified that he did not know
     which member hit him with the bottle. Stewart testified that while
     he was on the floor, the group kicked him and stomped him all
     over his body. Stewart testified that he rolled up into the fetal
     position to protect himself.

     Stewart testified that[,] while he was on the floor, one member of
     the group said, “Stand this [MF] up, so I can shoot him.” Stewart
     did not know which member said this, but he felt the members
     trying to grab his arms to stand him up. Stewart testified that he
     did not let the group stand him up because he was scared that he
     would be shot and killed. Stewart testified that one member of
     the group poured hot oil on him. Stewart testified that he did not
     know which member poured the oil on him. After feeling the hot
     oil, Stewart got up and ran into the living room.

     Stewart testified that[,] while he was on the floor, he could feel
     members of the group going through the pockets of his pants. He
     testified that[,] before the incident, he had his wallet and cell
     phone in his pockets. Stewart testified that after the incident, he
     no longer had his wallet and cell phone.

     After the incident, Baird called [the] police. Officer Mark Lindauer
     (Lindauer) of the Williamsport Bureau of Police responded to the
     call. Lindauer noticed that there was grease and broken glass on
     the kitchen floor.

     Stewart was taken to the hospital by ambulance. As a result of
     the incident, he had a one[-]inch laceration on his head and a
     headache for three to four days. In addition, he was bruised and
     stiff for a week.

     On October 24, 2013, a jury found [Williams] guilty of [c]ount 1
     [([r]obbery)] (threaten another with or intentionally put another
     in fear of immediate serious bodily injury), [c]ount 3 [([r]obbery)]
     (inflicting bodily injury), [t]heft by [u]lawful [t]aking, and [s]imple
     [a]ssault. On March 27, 2014, this [c]ourt sentenced [Williams]
     to a minimum of six years and a maximum of twelve years in a
     state correctional institution. The [c]ourt also sentenced
     [Williams] to eight years of supervision under the Pennsylvania
     Board of Probation and Parole[,] to run consecutively to the prison
     term.

                                      -3-
J-S41013-19



Trial Court Opinion on Post-Sentence Motions, 7/28/14, at 1-3 (footnotes

omitted).

      Williams filed post-sentence motions that were denied. He filed a direct

appeal   and   our    Court   affirmed   Williams’   judgment     of   sentence.

Commonwealth v. Williams, No. 1434 MDA 2014 (Pa. Super. filed March

20, 2015) (unpublished memorandum). On April 15, 2016, Williams filed a

pro se PCRA petition; counsel was appointed and filed a petition to withdraw

pursuant to Turner/Finley. After an independent review of the record and a

conference, the court denied the petition and granted counsel’s petition to

withdraw.   Williams filed a collateral appeal; our Court vacated the PCRA

court’s order finding that the court failed to give Williams notice of its intent

to dismiss his PCRA petition pursuant to Pa.R.Crim.P. 907.             Our Court

remanded the matter to the trial court and “direct[ed] the PCRA court to serve

a new Rule 907 notice on [Williams], and permit him 20 days to respond,

raising any challenges to PCRA counsel’s Turner/Finley, claims of PCRA

counsel’s ineffectiveness, and/or arguments regarding the merits of his

underlying issues.” Commonwealth v. Williams, No. 431 MDA 2018, at 7-

8 (Pa. Super. filed Oct. 16, 2018) (unpublished memorandum).

      On November 2, 2018, the court issued Rule 907 notice to Williams;

counsel filed another motion to withdraw.        On March 6, 2019, Williams

received another Rule 907 notice to which he filed a response. On March 28,

2019, the PCRA court dismissed Williams’ petition.       Williams filed a timely

notice of appeal and court-ordered Pa.R.A.P. 1925(b) concise statement of


                                      -4-
J-S41013-19



errors complained of on appeal. On appeal, Williams presents the following

issues for our consideration:

      (1)      Did the PCRA [c]ourt and [c]ounsel commit an error as a
               matter of law, wherein they claimed that [Williams’]
               following issues did not contain any merit

         (a)     Trial counsel’s    failure   to   file   a   [m]otion   to
                 [s]uppress[;]

         (b)     Trial counsel’s failure to object and move for a new
                 jury pool[;]

         (c)     Trial counsel’s failure to present evidence of
                 [p]olice[]reports and other prior testimonies [sic] at
                 trial[;]

         (d)     Trial   counsel’s      failure to question    the
                 Commonwealth’s witnesses about the possibility of
                 leniency at trial[;] and

         (e)     Trial counsel’s failure to present the proper insufficient
                 evidence claim or challenge all [of Williams’]
                 convictions on direct appeal.

Appellant’s Brief, at 5 (emphasis deleted).

      The standard of review of an order dismissing a PCRA petition is whether

that determination is supported by the evidence of record and is free of legal

error. Commonwealth v. Johnston, 42 A.3d 1120, 1126 (Pa. Super. 2012).

The PCRA court’s findings will not be disturbed unless there is no support for

the findings in the certified record. Id.

      We first address a procedural issue, namely waiver, concerning this

appeal. Pursuant to Pa.R.A.P. 1925(b)(4)(ii):

      [An appellant’s Rule 1925(b)] Statement shall concisely identify
      each error that the appellant intends to assert with sufficient
      detail to identify the issue to be raised for the judge. The
      judge shall not require the citation to authorities or the record;

                                        -5-
J-S41013-19


       however, appellant may choose to include pertinent authorities
       and record citations in the Statement.

Pa.R.A.P. 1925(b)(4)(ii) (emphasis added). Williams’ Rule 1925(b) statement

sets forth, in relevant part, the following issues:    (1) “Counsel’s failure to

present witnesses’ police reports at tr[ia]l” [; and] (2) “Counsel’s failure to

question [C]ommonwealth’s witnesses about leniency.”           Pa.R.A.P 1925(b)

Concise Statement of Matters Complained of on Appeal, 4/25/19. The trial

court has not addressed the police report issue in its Rule 1925(a) opinion due

to the vagueness of Williams’ concise statement6. Thus, we find it waived.

Moreover, Williams’ issue regarding failure to question witnesses about

leniency similarly fails where it does not identify exactly which witnesses he is

referencing. The trial court only addresses the issue as it relates to witness

Baird; thus we find only that portion of the issue preserved for appeal

purposes.7



____________________________________________


6 The trial court has indicated that it is relying upon the opinion it authored in
dismissing Williams’ PCRA petition for purposes of this collateral appeal. See
Pa.R.A.P. 1925(a)(1) (“[T]he judge who entered the order giving rise to the
notice of appeal, if the reasons for the order do not already appear of record,
shall within the period set forth in Pa.R.A.P. 1931(a)(1) file of record at least
a brief opinion of the reasons for the order, or for the rulings or other errors
complained of, or shall specify in writing the place in the record where such
reasons may be found.”).

7 Williams also argues in his appellate brief that “counsel did not attempt to
question Mr. Stewart . . . in front of the fact finders, about not being charged
with the drugs [he] admitted to buying and if that was [his] motivation for
testifying[.]” Appellant’s Brief, at 35. Because Williams’ Rule 1925(b)
statement is vague on this issue, we also find it waived.

                                           -6-
J-S41013-19



       We now turn to the merits of Williams’ preserved claims. Because each

of his claims involves the ineffective assistance of counsel, we note that to

succeed on such a claim, Williams must demonstrate by a preponderance of

the evidence that:

       (1) [the] underlying claim is of arguable merit; (2) the particular
       course of conduct pursued by counsel did not have some
       reasonable basis designed to effectuate his interests; and (3) but
       for counsel’s ineffectiveness, there is a reasonable probability that
       the outcome of the proceedings would have been different.

Commonwealth v. Ali, 10 A.3d 282, 291 (Pa. 2010).

       Williams first contends that counsel was ineffective for failing to move

to suppress statements he made prior to being Mirandized.8 Specifically, he

claims that he was subject to a custodial interrogation without first being

advised of his right to remain silent or have counsel present during

questioning.

        “It is the Commonwealth’s burden to establish whether [a defendant]

knowingly and voluntarily waived his Miranda rights. In order to do so, the

Commonwealth must demonstrate that the proper warnings were given, and

that    the   accused    manifested     an     understanding   of   these   warnings.”

Commonwealth v. Baez, 21 A.3d 1280, 1283 (Pa. 1998) (citation omitted).

Police are required to read a suspect his Miranda warnings when he is in

custody and subject to interrogation. Moreover, the “prosecution may not use

statements, whether inculpatory or exculpatory, stemming from a custodial

interrogation of a defendant unless it demonstrates that he was apprised of
____________________________________________


8   See Miranda v. Arizona, 384 U.S. 436 (1966).
                                           -7-
J-S41013-19



his right against self-incrimination and his right to counsel. [I]n evaluating

whether Miranda warnings were necessary, a court must consider the totality

of the circumstances.” Commonwealth v. Gaul, 912 A.3d 252, 255 (Pa.

2006) (citations and headnotes omitted).

     Instantly, Agent Trent Peacock, an agent with the Williamsport Bureau

of Police, testified that on November 7, 2012, he questioned Williams

regarding the robbery of the victim. Agent Peacock testified that before he

conducted the interview, he advised Williams of his Miranda rights and that

Williams waived them. N.T. Writ of Habeas Corpus Proceeding, 2/26/13, at

20. In the statement he made to the agent, Williams admitted that: he was

involved in the assault of Stewart; he threw the initial punch and kicked him;

that his three associates also jumped in and participated in the assault; and

no one took any of Stewart’s property. Id. at 20-21. Agent Peacock also

testified that when he initially brought Williams in to talk to him about the

robbery of which he was being accused, “[Williams] made statements to the

effect that he never robbed anybody, that if he was going to rob someone it

would be a bank, and [that the police] would never catch him because he

would shoot it out.” N.T. Jury Trial, 10/24/13, at 121-22.

     After viewing the subject interaction between Williams and Agent

Peacock, there is no question that Williams was in custody at the time of his

interview. Williams was placed in a small room in the police station with the

door closed, where he encountered the agent one-on-one. We also find that




                                    -8-
J-S41013-19



the encounter rose to the level of an interrogation such that Miranda

safeguards were implicated.

      Interrogation has been defined as “questioning initiated by law

enforcement officials.” Commonwealth v. DeJesus, 787 A.2d 394, 401 (Pa.

2001). The “functional equivalent” of interrogation includes “any words or

actions on the part of the police . . . that the police should know are reasonably

likely to elicit an incriminating response from the suspect.” Id. at 402. Here,

Agent Peacock specifically asked Williams “what happened that night,” and

whether Williams “want[ed] to talk to [the agent]” about the case.            See

Commonwealth Exhibit 11 (November 7, 2012 videotaped interview between

Williams and Agent Peacock). This line of questioning certainly rises to the

level of “interrogation,” where it was reasonably likely to elicit an incriminating

response from Williams.

      The videotape of the interview shows that Williams was not in fact read

his Miranda rights until after he told Agent Peacock that he was not involved

in the subject robbery and after the agent asked Williams if the officers that

brought him into the station for questioning had already advised him of his

rights.   Accordingly, the prosecution was not permitted to use statements

stemming from Agent Peacock’s custodial interrogation of Williams where he

was not first Mirandized even where those statements were exculpatory.

Gaul, supra; DeJesus, supra.

      Despite    Williams’   claim   that    “counsel’s   deficient   performance

prejudice[d] [Williams where his] incriminating statement was used at trial


                                       -9-
J-S41013-19



against him [and] made the outcome of trial a foregone conclusion,”

Appellant’s Brief at 46, we conclude that he is not entitled to relief on this

claim. The fact that Williams’ initial exculpatory, non-Mirandized statement

was admitted at trial was harmless error where it did not prejudice his case

and   where   there     was   other    properly    admitted   inculpatory   evidence

establishing his guilt in the crimes. In addition to Williams’ own admission of

guilt following his waiver of his Miranda rights, the victim and witness

testimony admitted at trial established Williams’ involvement in the incident

beyond a reasonable doubt. See Commonwealth v. Fay, 344 A.2d 473 (Pa.

1975)   (failure   to   suppress      statements    not   reversible   error   where

Commonwealth can establish beyond reasonable doubt error was harmless);

see also Commonwealth v. Baez, 720 a.2d 711 (Pa. 1998) (same). Thus,

we find this claim meritless.

      In his next issue, Williams contends that counsel was ineffective for

failing to move for a new jury pool where prospective Juror #29 made a

statement during jury selection “in [which she] announced to the jury pool

that ‘she is familiar with the case, because [Williams] is incarcerated where

her fiancé works as a prison guard and he comes home and tells her about

[Williams’] case.” Appellant’s Brief, at 28. Williams asserts this statement

was prejudicial and “contaminated” the jury pool. Id.

      “The purpose of voir dire is to ensure the empanel[]ing of a fair and

impartial jury capable of following the instructions of a trial court. Even

exposure to outside information does not ineluctably mean that a jury is unfair


                                        - 10 -
J-S41013-19



and partial.” Commonwealth v. Tedford, 960 A.2d 1, 20 (Pa. 2008). Here,

the trial judge acknowledges that he took Juror #29 immediately back into his

chambers following her statement made in open court during voir dire. Her

in-court statement consisted of her acknowledging that she heard about

Williams from a correctional officer at the prison. N.T. Potential Juror 29 Voir

Dire, 10/2/13, at 2. While in the judge’s chambers, the Honorable Marc F.

Lovecchio further discussed the import of the juror’s statement, asking the

juror exactly from whom she heard about Williams and whether she could be

fair and impartial in the instant case. Judge Lovecchio ultimately decided that

Juror #29 should be excused from the jury pool; counsel did not object. Id.

at 3-4. Because the juror’s brief statement in front of the jury was not so

prejudicial as to render the jury incapable of remaining fair and impartial, we

find no merit to this claim. Tedford, supra.

       Williams next contends that counsel was ineffective for failing to

question Commonwealth witness, Amy Baird, regarding her bias in favor of

the prosecution where she was on probation at the time of the alleged

incident, had been granted work release from prison sixteen days before she

testified against Williams, and had not been charged with drug possession

charges in the instant case.9

       “[A] witness may be impeached on cross-examination to show the

witness’ bias, dishonesty, or defects in h[er] ability to observe, remember or
____________________________________________


9 Accordingly to President Judge Nancy L. Butts’ Pa.R.A.P. 1925(a) opinion,
Baird had pled guilty to driving under the influence prior to Williams being
charged in this matter. See Pa.R.A.P. 1925(a) Opinion, 4/18/19, at 2.
                                          - 11 -
J-S41013-19



recount the matter about which [s]he has testified.”      Commonwealth v.

Gwaltney, 442 A.2d 236, 241 (Pa. 1982). “[W]henever a prosecution witness

may be biased in favor of the prosecution because of outstanding criminal

charges or because of any non-final criminal disposition against h[er] within

the same jurisdiction, that possible bias, in fairness, must be made known to

the jury.” Commonwealth v. Evans, 512 A.2d 626, 631 (Pa. 1986). Our

Court has held that “[a]n order placing a criminal defendant on probation does

not constitute a final disposition of a criminal case against him” as probation

is a conditional order “placing the defendant under the supervision and control

of the court . . . to be followed by a final judgment of discharge [] if the

conditions of his probation are complied with [] or by a final judgment of

sentence on his being brought before the court following a violation of the

terms of his probation[.]” Commonwealth v. Buksa, 655 A.2d 576, 581

(Pa. Super. 1995) (citation omitted).

      As Williams points out in his brief, witness Baird had already been

convicted and was serving her sentence in Lycoming County at the time she

testified against him at trial. Therefore, at the time she testified, Baird did

not have “outstanding criminal charges” lodged against her. However, Baird

was on work release at the time of trial. While the law clearly designates an

order of probation as a “non-final criminal disposition,” we have found no

authority in this Commonwealth holding the same with regard to work release.

We conclude, however, that the two should be treated similarly.




                                    - 12 -
J-S41013-19



       Work release is one of many county sentencing programs available as

“Intermediate Punishment” under our Commonwealth’s administrative code.

See Pa. Code § 451.124.10 In Commonwealth v. Melius, 100 A.3d 682 (Pa.

Super. 2014), our Court noted that:

       [T]he intent of the legislature in adopting county intermediate
       punishment programs was to give trial courts another sentencing
       option that would lie between probation and incarceration with
       respect to sentencing severity; to provide a more appropriate
       form of punishment/treatment for certain types of nonviolent
       offenders; to make the offender more accountable to the
       community; and to help reduce the county jail overcrowding
       problem.     The revocation of a county intermediate
       punishment sentence is equivalent to the revocation of
       probation.

Id. at 685 (citation omitted) (emphasis added).              Because a county

intermediate punishment such as work release has the same potential to be

revoked as a sentence of probation, we hold that an order of work release is

a “non-final criminal disposition” for purposes of cross-examining a witness

for possible bias. Accordingly, having determined that there was a non-final

criminal disposition in Lycoming County against Baird at the time she testified

at Williams’ trial, it was error for counsel to fail to make the jury aware of any

possible prosecution bias she may have had; counsel should have “explore[d

her] motive and potential bias.” Buska, 655 A.2d at 581. Despite reaching

this conclusion, we recognize that a new trial is only required under the
____________________________________________


10 Section 9721 of the Sentencing Code provides trial courts with seven
alternative forms of criminal sentences, which include: an order of probation;
a determination of guilt without further penalty; partial confinement; total
confinement; a fine; county intermediate punishment; and state intermediate
punishment. See 42 Pa.C.S.A. § 9721(a).

                                          - 13 -
J-S41013-19



circumstances if the error can be shown to have had an impact on the outcome

of Williams’ case.    Id. at 581 (citation omitted); Ali, supra (to prove

ineffectiveness of counsel, appellant must show reasonable probability that

outcome of the proceedings would have been different).

       Instantly, Baird testified that after she and the victim met at a bar, they

went back to her house to complete a marijuana purchase. Baird called an

individual named “Rich” to come to her house and he brought three other men

with him, one of whom was Williams.           While Baird was upstairs in the

bathroom, she heard a commotion downstairs.              Upon descending the

staircase, Baird saw the victim, lying on the floor, being kicked and punched

by the four men who were “all huddled around [the victim].”           N.T. Trial,

9/24/13, at 102. While Williams was one of the four men present in the home

besides Baird and the victim, Baird testified that she never saw Williams throw

the initial punch or specifically kick the victim. Id. at 104.

      In addition to Baird, the victim also testified that Williams struck him in

the back of the head, id. at 44, and that the perpetrators “proceeded to beat

[him] and punch [him] and kick [him] and [break] a bottle upside [his] head.”

Id.   During the assault, the victim testified that “they were going through

[his] pockets and everything,” id. at 45, and took his wallet and cell phone.

Agent Peacock testified that Williams admitted to him that he had participated

in the assault on the victim, in connection with a drug deal, and that he did

so to take [drugs] back.” Id. at 127-29. Williams, however, denied having

stolen the victim’s wallet or cell phone. Id. at 129.


                                     - 14 -
J-S41013-19



       Because Williams, himself, admitted to having assaulted the victim and

because Baird testified that she did not see Williams throw the first punch or

specifically kick and strike the victim, we do not find that counsel’s error had

an impact on the outcome of the case. While the jury may have been entitled

to know that Baird was on house arrest for an unrelated conviction at the time

of Williams’ trial, any perceived bias for the prosecution would be unlikely

where Baird’s own testimony was less damning than the defendant’s own

admissions. Evans, supra. Thus, the error was harmless and this claim has

no merit.

       In his final issue on appeal, Williams contends that counsel was

ineffective for failing to challenge, on sufficiency of the evidence grounds, all

of his convictions on direct appeal.

       On his unsuccessful direct appeal to this Court, appellate counsel

challenged the sufficiency of the evidence11 to support Williams’ conviction for

robbery, pursuant to section 3701(a)(1)(ii),12 a first-degree felony.        See

Commonwealth v. Williams, No. 1434 MDA 2014, (Pa. Super. filed March

20, 2015) (unpublished memorandum). Thus, we will confine our review to

Williams’ remaining convictions – robbery (inflicts bodily injury), theft by

unlawful taking and simple assault.

____________________________________________


11 Counsel also challenged the weight of the evidence, as an alternative
theory, for his section 3701(a)(1)(ii) conviction.

12Under section 3701(a)(1)(ii), “[a] person is guilty of robbery if, in the course
of committing a theft, he threatens another with or intentionally puts him in
fear of immediate serious bodily injury.” 18 Pa.C.S.A. § 3701(a)(1)(ii).
                                          - 15 -
J-S41013-19



       Williams makes a similar argument to the one he made on direct appeal,

that the Commonwealth failed to present sufficient evidence to prove that he

committed or attempted to commit a theft. Specifically, he claims that “the

jury was left to guess which inferences it will adopt” where the victim never

testified he saw Williams rifle through his pockets and take his personal

belongings or physically assault him save for the first punch. Appellant’s Brief,

at 10. We disagree.

       The victim’s testimony bears out that Williams struck the victim in the

head and that immediately following that initial punch, the group (including

Williams) surrounded the victim and collectively kicked and stomped on him

until he fell into a fetal position. While on the ground, some members of the

group went through the victim’s pockets, while others continued to strike and

kick him, ultimately pouring hot cooking oil on him. As our Court determined

on direct appeal:

       [The victim’s] testimony . . . by itself constituted sufficient
       evidence to establish that the group committed a theft and that
       Williams and/or his cohort (with Williams’ complicity and general
       participation) put Stewart in fear of immediate serious bodily
       injury.[13]

Id. at 13. Based on the trial testimony, we agree that a jury could conclude

beyond a reasonable doubt that Williams was an active and willing participant

____________________________________________


13 Under section 3701(a)(1)(iv), “[a] person is guilty of robbery if, in the
course of committing a theft, he . . . inflicts bodily injury upon another or
threatens another with or intentionally puts him in fear of immediate bodily
injury.” 18 Pa.C.S. § 3701(a)(1)(iv) (emphasis added).



                                          - 16 -
J-S41013-19



in events constituting robbery under section 3701(a)(1)(iv) and theft by

unlawful taking.14

       Finally, Williams, himself, concedes in his appellate brief that he was

guilty of simple assault. See Appellant’s Brief, at 12 (“[t]he first . . . initial

punch and kicks . . . constitutes simple assault.”); Id. at 19 (“Taking an

[o]ffense-specific analysis/[f]ocused examination test of this case at hand, no

competent judge or jury would have found appellant guilty of anything other

than the simple assault.”). Thus, we find this issue meritless.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/8/2019




____________________________________________


14“A person is guilty of theft if he unlawfully takes, or exercises unlawful
control over, movable property of another with intent to deprive him thereof.”
18 Pa.C.S.A. § 3921(a).
                                          - 17 -